DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
Response to Remarks/Arguments
With respect to the rejection of claims 1-13 under 35 USC 112(a), Examiner withdraws said rejections due to proper amendments.
With respect to the rejection of claims 1-13 under 35 USC 112(b), Examiner withdraws said rejections due to proper amendments.
With respect to the rejection of claims 1-3, 5-8 and 10 under 35 USC 102(a)(2) Applicant’s arguments filed 03/18/2021 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2015/0016078 A1) in view of Sugimoto (US 2019/0229411 A1).
Regarding claim 1, Yang teaches an antenna arrangement comprising:
a patch antenna (Fig. 2, [0034] antenna 204);
a ground plane (Figs. 1 and 2, [0033] ground planes 112 and 113); 
microwave circuitry (Fig. 2, 106, RFIC); 
a first substrate (Figs. 1 and 2, 102, [0033]) comprising a first surface and a second surface, the first surface and the second surface being opposite sides of the first substrate and essentially parallel to one another (102 has two surfaces being parallel to each other); 
the patch antenna being realized in a first electrically conductive material attached to the first surface of the first substrate (Figs. 1 and 2, 107, 204), the patch antenna being arranged with respect to the ground plane so as to form a resonant antenna (Fig. 1, 107 and 112); 
the microwave circuitry being mounted on the second surface of the first substrate (Fig. 1, 102, 106), the microwave circuitry being located within an area formed by a projection of the patch antenna on the second surface (Fig. 1, 107 and 106); 
Fig. 2, 202, 201, 203, 205, 204, [0034]);
wherein the antenna arrangement further comprises a second substrate (Fig. 1, 103, [0033]), said second substrate comprising a third surface and a fourth surface (103 has two surfaces), the third surface being essentially parallel to the patch antenna (103 is parallel to 107), the third surface and the fourth surface being opposite sides of the second substrate (102, 103), the ground plane being realized in a second electrically conductive material attached to the third surface (Fig. 1, [0033] ground plane 113); 
wherein a second feed connected to at least one of the microwave circuitry and the patch antenna, the second feed being connected to the third surface and electrically isolated from the ground plane (Fig. 2, [0034] path 206).
However Yang does not explicitly teaches an antenna arrangement wherein a surface area of the ground plane is at least 1.5 times a surface of the patch antenna.
Sugimoto teaches an antenna arrangement wherein a surface area of the ground plane is at least 1.5 times a surface of the patch antenna ([0027]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Sugimoto to the teachings of Yang in order to have the antenna stably operating (Sugimoto, [0027]).
Regarding claim 2, all the limitations of claim 1 are taught by Yang in view of Sugimoto.
[0003]).
Regarding claim 3, all the limitations of claim 1 are taught by Yang in view of Sugimoto.
Yang further teaches an antenna arrangement, wherein the first substrate is a microwave substrate ([0028] a package for radio frequency signal).
Regarding claim 5, all the limitations of claim 1 are taught by Yang in view of Sugimoto.
Yang further teaches an antenna arrangement, wherein the first surface is arranged to directly face a surface of the ground plane (Figs. 1 and 2, 107, 112, 113).
Regarding claim 6, all the limitations of claim 1 are taught by Yang in view of Sugimoto.
Yang further teaches an antenna arrangement, wherein the first surface is arranged to face away from a surface of the ground plane (Figs. 1 and 2, 107, 112, 113).
Regarding claim 7, all the limitations of claim 1 are taught by Yang in view of Sugimoto.
Sugimoto further teaches an antenna arrangement, wherein the patch antenna is a circular shape having a diameter ([0029]).

However, Sugimoto further teaches an antenna arrangement wherein spacing between the patch antenna and the ground plane is determined by simulation or test ([0034]).
Before the effective filing date of claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to determine the distance between the patch antenna and the ground plane because Applicant has not disclosed that the spacing between the patch antenna and the ground plane being between about 5% and about 20% of a diameter of the patch antenna provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Sugimoto because Sugimoto determines the distance based on simulation and test for optimizing antenna characteristics such as inductance and capacitance with respect to the target frequency ([0034-0036]).
Regarding claim 8, all the limitations of claim 1 are taught by Yang in view of Sugimoto.
Yang further teaches an antenna arrangement, wherein the second feed is configured to feed low frequency signals ([0034] A path 206, low frequency signal).
Regarding claim 9, all the limitations of claim 1 are taught by Yang in view of Sugimoto.
Fig. 2, [0034] a through-substrate via 208).
Regarding claim 10, all the limitations of claim 1 are taught by Yang in view of Sugimoto.
Yang further teaches a wireless unit (Fig. 1, RFIC, antenna 107) comprising an antenna arrangement according to claim 1.
Regarding claim 13, all the limitations of claim 8 are taught by Yang in view of Sugimoto.
Yang further teaches an antenna arrangement, wherein the low frequency signals are at least one of supply voltages and baseband signals to the microwave circuitry (Fig. , [0028] component 109, power and digital signals).
Regarding claim 14, this claim has substantially the same subject matter as that in claim 7. Therefore, claim 14 is rejected under the same rationale as claim 7 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2015/0016078 A1) in view of Sugimoto (US 2019/0229411 A1) as applied to claim 1 above, and further in view of Zeng (US 2008/0158063 A1).
Regarding claim 4, all the limitations of claim 1 are taught by Yang in view of Sugimoto.

Zeng teaches an antenna arrangement, wherein a second substrate is a PCB (Figs. 1, 4, 134, [0011] circuit board 134).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Zeng to the teachings of Sato in order to provide advantages in one or more of size, performance and cost (Zeng, [0014]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2015/0016078 A1) in view of Sugimoto (US 2019/0229411 A1) and Zeng (US 2008/0158063 A1) as applied to claim 4 above, and further in view of Monson (US 2018/0021184 A1).
Regarding claim 11, all the limitations of claim 4 are taught by Yang in view of Sugimoto and Zeng.
Yang in view of Sugimoto and Zeng does not explicitly teach an antenna arrangement, wherein the second substrate is an FR4 type glass-reinforced epoxy laminate.
Monson teaches an antenna arrangement, wherein the substrate is an FR4 type glass-reinforced epoxy laminate ([0290] PCB is an FR-4 printed circuit).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Monson to the teachings of Yang in view of Sugimoto and Zeng which is common type of PCB having flame resistant advantage (Monson, [0290]).
Regarding claim 12, all the limitations of claim 4 are taught by Yang in view of Sugimoto and Zeng.
Yang in view of Sugimoto and Zeng does not explicitly teach an antenna arrangement, wherein the second substrate is a glass-reinforced epoxy laminate.
Monson teaches an antenna arrangement, wherein the substrate is a glass-reinforced epoxy laminate ([0290] PCB is an FR-4 printed circuit).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Monson to the teachings of Yang in view of Sugimoto and Zeng which is common type of PCB having flame resistant advantage (Monson, [0290]).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKJIN KIM/Primary Examiner, Art Unit 2844